Name: 97/182/EC: Commission Decision of 24 February 1997 amending the Annex to Directive 91/629/EEC laying down minimum standards for the protection of calves (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  agricultural policy;  means of agricultural production;  agricultural activity;  technology and technical regulations
 Date Published: 1997-03-18

 Avis juridique important|31997D018297/182/EC: Commission Decision of 24 February 1997 amending the Annex to Directive 91/629/EEC laying down minimum standards for the protection of calves (Text with EEA relevance) Official Journal L 076 , 18/03/1997 P. 0030 - 0031COMMISSION DECISION of 24 February 1997 amending the Annex to Directive 91/629/EEC laying down minimum standards for the protection of calves (Text with EEA relevance) (97/182/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/629/EEC of 19 November 1991 laying down minimum standards for the protection of calves (1), as amended by Council Directive 97/2/EC (2), and in particular Article 5 thereof,Whereas as provided for in Article 6 of Directive 91/629/EEC, the Scientific Veterinary Committee has given an opinion on 9 November 1995, on the basis of which the Commission has drawn up a report which has been submitted to the Council and to the Parliament;Whereas on the basis of the conclusions of this report, it is appropriate to amend certain provisions of the Annex to Directive 91/629/EEC;Whereas calves kept indoors should be inspected by the owner or the person responsible for the animals at least twice daily and calves kept outdoors at least once daily;Whereas based on data on disease incidence, immune system function and exercise, calves should be fed in such a way that their blood haemoglobin does not fall below a certain minimum level;Whereas tethering of calves causes problems; whereas for that reason individually penned calves should not be tethered and group housed calves may only be tethered for a short period at the time of feeding milk;Whereas calves should be fed fermentable material, appropriate in quality and sufficient in quantity to maintain the microbial flora of the gut and sufficient fibre to stimulate the development of villi in the rumen;Whereas in addition to existing requirements for the provision of water, or other liquids, calves which are ill or are subject to hot weather conditions shall have access to fresh water;Whereas in order to ensure adequate immunoglobulin levels in the blood, calves should receive sufficient colostrum within the first six hours of life and as soon as possible after birth;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Directive 91/629/EEC shall be amended as follows:1. Point 6 is replaced by the following text:'6. All housed calves shall be inspected by the owner or the person responsible for the animals at least twice daily and calves kept outside shall be inspected at least once daily. Any calf which appears to be ill or injured shall be treated appropriately without delay and veterinary advice shall be obtained as soon as possible for any calf which is not responding to the stock-keeper's care. Where necessary, sick or injured calves shall be isolated in adequate accommodation with dry, comfortable bedding.`2. Point 7 is replaced by the following text:'7. The accommodation for calves must be constructed in such way as to allow each calf to lie down, rest, stand up and groom itself without difficulty.`3. Point 8 is replaced by the following text:'8. Calves shall not be tethered, with the exception of group-housed calves which may be tethered for periods of not more than one hour at the time of feeding milk or milk substitute. Where tethers are used, they shall not cause injury to the calves and shall be inspected regularly and adjusted as necessary to ensure a comfortable fit. Each tether shall be designed to avoid the risk of strangulation or injury and to allow the calf to move in accordance with point 7.`4. Point 11 is replaced by the following text:'11. All calves shall be provided with an appropriate diet adapted to their age, weight and behavioural and physiological needs, to promote good health and welfare. To this end, their food shall contain sufficient iron to ensure an average blood haemoglobin level of at least 4,5 mmol/litre and a minimum daily ration of fibrous food shall be provided for each calf over two weeks old, the quantity being raised from 50 g to 250 g per day for calves from eight to 20 weeks old. Calves shall not be muzzled.`5. In the first sentence of point 12, 'once` is replaced by 'twice`.6. In point 13 a second sentence shall be added:'However, in hot weather conditions or for calves which are ill, fresh drinking water shall be available at all times.`7. A new point 15 is added as follows:'15. Each calf shall receive bovine colostrum as soon as possible after it is born and in any case within the first six hours of life.`Article 2 This Decision shall enter into force on 1 January 1998.Article 3 This Decision is addressed to the Member States.Done at Brussels, 24 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 340, 11. 12. 1991, p. 28.(2) OJ No L 25, 18. 1. 1997, p. 24.